DENY; and Opinion Filed November 16, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01336-CV

                        IN RE TUNAD ENTERPRISES, INC., Relator

                 Original Proceeding from the 417th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 417-00618-2016

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                 Opinion by Justice Boatright
       Before the Court is relator’s petition for writ of mandamus in which relator complains of

an order denying relator’s Rule 91a motion to dismiss. The denial of a Rule 91a motion to dismiss

is subject to mandamus review. In re Essex Ins. Co., 450 S.W.3d 524, 526 (Tex. 2014). To be

entitled to mandamus relief, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). Although relator recited that standard of review in its

petition, it did not attempt to identify anything the trial court did that was a clear abuse of

discretion, nor did relator attempt to explain why it has no adequate appellate remedy. Because

relator’s petition did not make its required showing, we must deny the petition. TEX. R. APP. P.
52.8(a). Accordingly, we deny relator’s petition for writ of mandamus.




                                                 /Jason Boatright/
                                                 JASON BOATRIGHT
                                                 JUSTICE




181336F.P05




                                              –2–